Citation Nr: 0422000	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-13 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating, in excess of 
10 percent for degenerative joint disease of the right knee.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee.  

3.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk
INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The issue of entitlement to service connection for 
degenerative disc disease of the thoracic spine is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  Degenerative joint disease, of both the left and right 
knee, is manifested by subjective complaints of pain, 
weakness, swelling, stiffness, inflammation, instability, 
locking, fatigue, flare-ups and lack of endurance.  

3.  There is objective medical evidence of range of motion 
limited by pain in each knee, to include limitation of 
flexion to 90 degrees in each knee.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative joint disease of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2003).  

2.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative joint disease of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In the present case, the veteran's application for 
entitlement to service connection for a bilateral knee injury 
was received in February 2001, and in May 2001, prior to 
adjudication of the claim, the RO, via letter, provided the 
veteran with information regarding VCAA.  Thereafter, in a 
rating decision dated in April 2002, the RO awarded the 
veteran service connection for degenerative joint disease of 
the right knee and left knee, assigning a 10 percent 
disability rating for each knee, effective February 2001.  

The veteran appealed this rating decision in a notice of 
disagreement received in May 2002.  In cases where a new 
issue is raised in the notice of disagreement, such as in 
this case where the veteran has appealed the assigned rating 
for degenerative joint disease of the right knee and the left 
knee, no further VCAA notice was required.  VAOPGCPREC 8-
2003, December 2003.  

Factual Background

On VA examination dated in March 2002, the veteran related 
his history of military service and the history of his 
bilateral knee disability to the examiner.  His subjective 
complaints included pain in both of his knees, as well as 
weakness, swelling, stiffness, inflammation, instability, 
locking, fatigue, flare-ups and lack of endurance.  The 
veteran took medication for his symptoms; however, the 
medication was not helpful.  

The veteran's activities of daily living included the ability 
to brush his teeth, dress himself, shower, cook, use a vacuum 
and walk.  He was unable to drive his standard shift truck 
due to the inability to push the clutch because of his 
bilateral knee disability.  He was unable to shop, remove the 
trash, operate a lawn mower or garden due to pain associated 
with his bilateral knee disability.  

On physical examination of the veteran's lower extremities, 
his feet showed no sign of abnormal weight bearing and did 
not wear any device.  His posture was stooped, his gait was 
normal and he did not have limited function of standing or 
walking.  

Examination of the veteran's knee joints showed crepitus 
bilaterally with tenderness on palpation anteriorly with no 
heat, redness, swelling, effusion, drainage, abnormal 
movement instability or weakness.  Range of motion was 90 
degrees of flexion bilaterally; extension was to 0 degrees, 
bilaterally; the Drawer test was normal; and McMurray's test 
was negative.  His range of motion was limited by pain.  

The veteran underwent an x-ray of his knees.  Views of the 
right knee revealed degenerative spurring from the patella 
without significant joint space narrowing.  There was very 
mild narrowing of the medial femoral-tibial compartment.  
Only minimum spurring was seen from the left patella.  There 
was no fracture, dislocation or joint effusion seen on either 
side.  There was no chondrocalcinosis.  

The impression was mild degenerative joint disease, slightly 
greater on the right knee than the left knee.  The final 
diagnosis was degenerative joint disease of both knees, 
status post knee injury.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  See 38 C.F.R. § 4.1 (2003).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

Where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When an evaluation of a disability is based on limitation of 
motion, as in the present case, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Analysis

At the time the RO granted service connection for 
degenerative joint disease of the right and left knee, the 
disabilities were rated under Diagnostic Code 5010.  
Subsequently, the RO also considered the veteran's bilateral 
knee disability under Diagnostic Codes 5257, 5260 and 5261.  

Diagnostic Code 5257 assigns a 10 percent disability rating 
where recurrent subluxation or lateral instability is slight.  
A higher evaluation is warranted where recurrent subluxation 
or lateral instability is moderate.  

Diagnostic Code 5260 assigns a 10 percent disability rating 
for limitation of flexion of the leg, where flexion is 
limited to 45 degrees.  A higher evaluation is warranted 
where flexion is limited to 30 degrees.  

Diagnostic Code 5261 assigns a 10 percent disability rating 
where limitation of extension of the leg is limited to 10 
degrees.  A higher evaluation is assigned where limitation of 
extension is limited to 15 degrees.  

Diagnostic Code 5010 (of 38 C.F.R. Part 4 (2003)), arthritis 
due to trauma, substantiated by x-ray findings, is rated 
pursuant to the criteria found under 38 C.F.R. Part 4, 
Diagnostic Code 5003 (2003) (degenerative arthritis).  This 
code provides that compensation may be awarded (1) when 
limitation of motion meets the schedular criteria for the 
joint(s) affected and is objectively confirmed, such as by 
swelling, muscle spasm, or satisfactory evidence of painful 
motion; (2) when objectively confirmed limitation of motion 
is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3) when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is x-ray evidence of 2 or more 
major joints or minor joint groups.  See Hicks v. Brown, 8 
Vet. App. 417, 420 (1995).  

A precedent opinion from VA's Office of General Counsel 
(General Counsel) held that a veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  However, it was noted that a separate rating 
must be based on additional disability.  Where a veteran did 
not at least meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or 5261, there was no 
additional disability for which a rating might be assigned.  
VAOPGCPREC 23-97. See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Regarding Diagnostic Code 5257, during the March 2002 VA 
examination, the examiner did not indicate that the veteran 
experienced recurrent subluxation.  Therefore, consideration 
under Diagnostic Code 5257 is improper for application in the 
veteran's case.  Consideration under Diagnostic Code 5260 is 
also improper, as VA examination noted that flexion was 90 
degrees, bilaterally.  Application of Diagnostic Code 5261 is 
not warranted because on VA examination, extension was not 
limited or restricted.  

Degenerative joint disease of both the right and left knee is 
currently rated as 10 percent disabling under Diagnostic Code 
5010.  In the Board's opinion, the objective medical evidence 
of record does not support a higher disability rating.  The 
VA examination revealed crepitus bilaterally with tenderness 
on palpation; there was objective medical evidence of pain on 
motion; and x-rays of the veteran's knees do show mild 
degenerative joint disease.  The examination also revealed 
objective medical evidence of range of motion limited by pain 
and slight limitation of flexion.  

A 10 percent evaluation is appropriate under Diagnostic Code 
5010 for a major joint affected by limitation of motion due 
to arthritis.  Pain on motion has been confirmed on VA 
examination, dated in March 2002.  Accordingly, the Board 
finds the current 10 percent disability rating most 
appropriate for degenerative joint disease of the right knee 
and the left knee, based on limitation of motion.  
Consideration of functional loss due to pain has been 
considered in arriving at this evaluation.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204- 07.  

Further, the Board finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993).  

Extraschedular Rating

The Board has considered extraschedular rating.  In an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).  The criterion for 
referral is a finding that the case presents an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  Although the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service.  In this case, the evidence of record does not 
indicate that the veteran is frequently hospitalized for his 
disability and there is no indication that the disability 
markedly interferes with employment.  For this reason, the 
Board finds no basis to refer this case for consideration of 
an extraschedular rating.  

Therefore, based on the objective medical findings, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit-of-the-doubt doctrine does not apply; 
therefore, the claim for initial increased ratings, in excess 
of 10 percent, for degenerative joint disease of the right 
knee and the left knee must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  


ORDER

Entitlement to an initial increased rating in excess of 10 
percent for degenerative joint disease for the right knee is 
denied.  

Entitlement to an initial increased rating in excess of 10 
percent for degenerative joint disease for the left knee is 
denied.  




REMAND

As discussed above, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  

In February 2001, VA received the veteran's claim for 
entitlement to service connection for degenerative disc 
disease of the thoracic spine.  On VA examination, dated in 
March 2002, the veteran related to the examiner that he was 
in receipt of Social Security disability benefits due to 
arthritis of his thoracic spine.  

The file does not reflect that the veteran's records 
underlying the administration's award have been obtained.  38 
U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, under the circumstances of 
this case, VA will not be able to completely satisfy the duty 
to notify and assist the veteran in substantiating his claim 
until the Social Security Administration records are obtained 
by the RO, as proceeding with the adjudication of this appeal 
without review of all relevant evidence may pose a risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA 
who have treated him for degenerative 
disc disease of the thoracic spine.  
After securing the necessary releases, 
the RO should obtain copies of those 
records that are not already in the 
claims file and have them associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Once those 
records are received, they are to be 
associated with the claims folder.

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that it is to make a 
determination based on the law and 
regulations in effect at the time of the 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
requisite period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



